


--------------------------------------------------------------------------------

[eastmanlogo.jpg]


 
EASTMAN CHEMICAL COMPANY
2007 OMNIBUS LONG-TERM COMPENSATION PLAN


ARTICLE 1
PURPOSE


      1.1.  GENERAL. The purpose of the Eastman Chemical Company 2007 Omnibus
Long-Term Compensation Plan (the “Plan”) is to promote the success, and enhance
the value, of Eastman Chemical Company (the “Company”), by linking the personal
interests of employees, officers, and directors of the Company or any Affiliate
(as defined below) to those of Company stockholders and by providing such
persons with an incentive for outstanding performance. The Plan is further
intended to provide flexibility to the Company in its ability to motivate,
attract, and retain the services of employees, officers, and directors upon
whose judgment, interest, and special effort the successful conduct of the
Company’s operation is largely dependent. Accordingly, the Plan permits the
grant of incentive awards from time to time to selected employees, officers, and
directors of the Company and its Affiliates.


ARTICLE 2
DEFINITIONS


      2.1.     DEFINITIONS. When a word or phrase appears in this Plan with the
initial letter capitalized, and the word or phrase does not commence a sentence,
the word or phrase shall generally be given the meaning ascribed to it in this
Section or in Section 1.1 unless a clearly different meaning is required by the
context. The following words and phrases shall have the following meanings:

   
 
(a) “Affiliate” means (i) any Subsidiary or Parent, or (ii) an entity that
directly or through one or more intermediaries controls, is controlled by or is
under common control with, the Company, as determined by the Committee.
 
 
 
      (b) “Award” means any Option, Stock Appreciation Right, Restricted Stock
Award, Restricted Stock Unit Award, Deferred Stock Unit Award, Performance
Award, Dividend Equivalent Award, or Other Stock-Based Award awarded or granted
to a Participant under the Plan.
 
 
 
      (c) “Award Notice” means a written document, in such form as the Committee
prescribes from time to time, setting forth the terms and conditions of an
Award. Award Notices may be in the form of individual award notices, agreements
or certificates or a program document describing the terms and provisions of an
Award or series of Awards under the Plan. The Committee may provide for the use
of electronic, internet or other non-paper Award Notices, and the use of
electronic, internet or other non-paper means for the acceptance thereof and
actions thereunder by a Participant.
 
 
 
     (d) “Beneficial Owner” shall have the meaning given such term in Rule 13d-3
of the General Rules and Regulations under the 1934 Act.
 
 
 
(e) “Board” means the Board of Directors of the Company.

 
 
   (f) “Cause” as a reason for a Participant’s termination of employment shall
have the meaning assigned such term in the employment, severance or similar
agreement, if any, between such Participant and the Company or an Affiliate,
provided, however that if there is no such employment, severance or similar
agreement in which such term is defined, and unless otherwise defined in the
applicable Award Notice, “Cause” shall mean any of the following acts by the
Participant, as determined by the Committee: gross neglect of duty, prolonged
absence from duty without the consent of the Company, material breach by the
Participant of any published Company code of conduct or code of ethics; or
willful misconduct, misfeasance or malfeasance of duty which is reasonably
determined to be detrimental to the Company. With respect to a Participant’s
termination of directorship, “Cause” means an act or failure to act that
constitutes cause for removal of a director under applicable Delaware law. The
determination of the Committee as to the existence of “Cause” shall be
conclusive on the Participant and the Company.
   
 
        (g) “Change in Control” means and includes the occurrence of any one of
the following events:
   
 
      (i) individuals who, on the Effective Date, constitute the Board of
Directors of the Company (the “Incumbent Directors”) cease for any reason to
constitute at least a majority of such Board, provided that any person becoming
a director after the Effective Date and whose election or nomination for
election was approved by a vote of at least a majority of the Incumbent
Directors then on the Board shall be an Incumbent Director; provided, however,
that no individual initially elected or nominated as a director of the Company
as a result of an actual or threatened election contest with respect to the
election or removal of directors (“Election Contest”) or other actual or
threatened solicitation of proxies or consents by or on behalf of any Person
other than the Board (“Proxy Contest”), including by reason of any agreement
intended to avoid or settle any Election Contest or Proxy Contest, shall be
deemed an Incumbent Director; or
 
 
 
      (ii) any person becomes a Beneficial Owner, directly or indirectly, of
either (A) 35% or more of the then-outstanding shares of Stock or (B) securities
of the Company representing 35% or more of the combined voting power of the
Company’s then outstanding securities eligible to vote for the election of
directors (the “Company Voting Securities”); provided, however, that for
purposes of this subsection (ii), the following acquisitions of Stock or Company
Voting Securities shall not constitute a Change in Control: (w) an acquisition
directly from the Company, (x) an acquisition by the Company or a Subsidiary,
(y) an acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Subsidiary, or (z) an acquisition pursuant to a
Non-Qualifying Transaction (as defined in subsection (iii) below); or
 
 

 
 
      (iii) the consummation of a reorganization, merger, consolidation,
statutory share exchange or similar form of corporate transaction involving the
Company or a Subsidiary (a “Reorganization”), or the sale or other disposition
of all or substantially all of the Company’s assets (a “Sale”) or the
acquisition of assets or stock of another corporation or other entity (an
“Acquisition”), unless immediately following such Reorganization, Sale or
Acquisition: (A) all or substantially all of the individuals and entities who
were the Beneficial Owners, respectively, of the outstanding Stock and
outstanding Company Voting Securities immediately prior to such Reorganization,
Sale or Acquisition beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Reorganization, Sale or Acquisition (including, without
limitation, an entity which as a result of such transaction owns the Company or
all or substantially all of the Company’s assets or stock either directly or
through one or more subsidiaries, the “Surviving Entity”) in substantially the
same proportions as their ownership, immediately prior to such Reorganization,
Sale or Acquisition, of the outstanding Stock and the outstanding Company Voting
Securities, as the case may be, and (B) no person (other than (x) the Company or
any Subsidiary, (y) the Surviving Entity or its ultimate parent entity, or
(z) any employee benefit plan (or related trust) sponsored or maintained by any
of the foregoing) is the Beneficial Owner, directly or indirectly, of 35% or
more of the total common stock or 35% or more of the total voting power of the
outstanding voting securities eligible to elect directors of the Surviving
Entity, and (C) at least a majority of the members of the board of directors of
the Surviving Entity were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such
Reorganization, Sale or Acquisition (any Reorganization, Sale or Acquisition
which satisfies all of the criteria specified in (A), (B) and (C) above shall be
deemed to be a “Non-Qualifying Transaction”); or
 
 
 
      (iv) approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company.
   
 
(h) “Change-in-Control Price” means the highest closing price (or, if the Shares
are not traded on an Exchange, the highest last sale price or closing “asked”
price) per Share paid for the purchase of Stock in a national securities market
during the ninety (90) day period ending on the date the Change in Control
occurs.
   
 
(i) “Change in Ownership” means a Change in Control that results directly or
indirectly in the Stock (or the stock of any successor to the Company received
in exchange for Stock) ceasing to be publicly traded in a national securities
market.
 
 
 
       (j) “Code” means the U.S. Internal Revenue Code of 1986, as amended from
time to time. For purposes of this Plan, references to sections of the Code
shall be deemed to include references to any applicable regulations thereunder
and any successor or similar provision, and will also include any proposed,
temporary or final regulations, or any other guidance, promulgated with respect
to such Section by the U.S. Department of the Treasury or Internal Revenue
Service.
 
 
 
       (k) “Committee” means the committee or committees of the Board described
in Article 4.



 
       (l) “Company” means Eastman Chemical Company, a Delaware corporation, or
any successor corporation.
 
 
 
      (m) “Continuous Status as a Participant” means the absence of any
interruption or termination of service as an employee, officer, or director of
the Company or any Affiliate, as applicable; provided, however, that for
purposes of an Incentive Stock Option “Continuous Status as a Participant” means
the absence of any interruption or termination of service as an employee of the
Company or any Parent or Subsidiary, as applicable, pursuant to applicable tax
regulations. Continuous Status as a Participant shall not be considered
interrupted in the following cases: (ii) a Participant transfers employment
between the Company and an Affiliate or between Affiliates, or (ii) in the
discretion of the Committee as specified at or prior to such occurrence, in the
case of a spin-off, sale or disposition of the Participant’s employer from the
Company or any Affiliate, or (iii) any leave of absence authorized in writing by
the Company prior to its commencement; provided, however, that for purposes of
Incentive Stock Options, no such leave may exceed 90 days, unless reemployment
upon expiration of such leave is guaranteed by statute or contract. If
reemployment upon expiration of a leave of absence approved by the Company is
not so guaranteed, on the 91st day of such leave any Incentive Stock Option held
by the Participant shall cease to be treated as an Incentive Stock Option and
shall be treated for tax purposes as a Nonstatutory Stock Option. Whether
military, government or other service or other leave of absence shall constitute
a termination of employment shall be determined in each case by the Committee
for executive officers, or the Committee’s delegate for other employees, and any
determination by the Committee or the Committee’s delegate shall be final and
conclusive.
 
 
 
      (n) “Covered Employee” means a covered employee as defined in Code
Section 162(m)(3).
 
 
 
      (o) “Deferred Stock Unit” means a right granted to a Participant under
Article 9 to receive Shares of Stock (or the equivalent value in cash or other
property if the Committee so provides) at a future time as determined by the
Committee, or as determined by the Participant within guidelines established by
the Committee in the case of voluntary deferral elections, which right may be
subject to certain restrictions but is not subject to risk of forfeiture.
 
 
 
(p) “Disability” of a Participant means that the Participant (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months, or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Participant’s employer. If
the determination of Disability relates to an Incentive Stock Option, Disability
means Permanent and Total Disability as defined in Section 22(e)(3) of the Code.
In the event of a dispute, the determination whether a Participant is Disabled
will be made by the Committee for executive officers, or the Committee’s
delegate for other employees, and may be supported by the advice of a physician
competent in the area to which such Disability relates.
 
 
 
(q) “Dividend Equivalent” means a right granted to a Participant under
Article 12.
   

 
 
       (r) “Effective Date” has the meaning assigned such term in Section 3.1.
 
 
 
(s) “Eligible Participant” means an employee, officer, or director of the
Company or any Affiliate.
 
 
 
      (t) “Exchange” means the New York Stock Exchange or any national
securities exchange on which the Stock may from time to time be listed or
traded.
 
 
 
       (u) “Fair Market Value,” on any date, means (i) if the Stock is listed on
a securities exchange, the closing sales price on such exchange or over such
system on such date or, in the absence of reported sales on such date, the
closing sales price on the immediately preceding date on which sales were
reported, or (ii) if the Stock is not listed on a securities exchange, the mean
between the bid and offered prices as quoted by Nasdaq for such date, provided
that if it is determined that the fair market value is not properly reflected by
such Nasdaq quotations, Fair Market Value will be determined by such other
method as the Committee determines in good faith to be reasonable and in
compliance with Code Section 409A.
 
 
 
       (v) “Full Value Award” means an Award other than in the form of an Option
or SAR, and which is settled by the issuance of Stock.
 
 
 
(w) “Grant Date” of an Award means the first date on which all necessary
corporate action has been taken to approve the grant of the Award as provided in
the Plan, or such later date as is determined and specified as part of that
authorization process. Notice of the grant shall be provided to the grantee
within a reasonable time after the Grant Date.
 
 
 
(x) “Incentive Stock Option” means an Option that is intended to be an incentive
stock option and meets the requirements of Section 422 of the Code or any
successor provision.
 
 
 
       (y) “Independent Directors” means those members of the Board of Directors
who qualify at any given time as “independent” directors under Section 303A of
the New York Stock Exchange Listed Company Manual, “non-employee” directors
under Rule 16b-3 of the 1934 Act, and “outside” directors under Section 162(m)
of the Code.
 
 
 
         (z) “Non-Employee Director” means a director of the Company who is not
a common law employee of the Company or an Affiliate.
 
 
 
       (aa) “Nonstatutory Stock Option” means an Option that is not an Incentive
Stock Option.
 
 
 
       (bb) “Option” means a right granted to a Participant under Article 7 of
the Plan to purchase Stock at a specified price during specified time periods.
An Option may be either an Incentive Stock Option or a Nonstatutory Stock
Option.
 
 
 
      (cc) “Other Stock-Based Award” means a right, granted to a Participant
under Article 13 that relates to or is valued by reference to Stock or other
Awards relating to Stock.
 
 
 
      (dd) “Parent” means a corporation, limited liability company, partnership
or other entity which owns or beneficially owns a majority of the outstanding
voting stock or voting power of the Company. Notwithstanding the above, with
respect to an Incentive Stock Option, Parent shall have the meaning set forth in
Section 424(e) of the Code.



 
(ee) “Participant” means a person who, as an employee, officer, or director of
the Company or any Affiliate, has been granted an Award under the Plan; provided
that in the case of the death or Disability of a Participant, the term
“Participant” refers to the Participant’s estate or other legal representative
acting in a fiduciary capacity on behalf of the Participant under applicable
state law and court supervision.
 
 
 
      (ff) “Performance Award” means an Award under Article 10 herein and
subject to the terms of this Plan, denominated in Shares, the value of which at
the time it is payable is determined as a function of the extent to which
corresponding performance criteria have been achieved.
 
     
(gg) “Person” means any individual, entity or group, within the meaning of
Section 3(a)(9) of the 1934 Act and as used in Section 13(d)(3) or 14(d)(2) of
the 1934 Act.
   
 
(hh) “Plan” means this Eastman Chemical Company 2007 Omnibus Long-Term
Compensation Plan, as amended from time to time.
 
 
 
(ii) “Prior Plans” means the Company’s 1994 Omnibus Long-Term Compensation Plan,
1997 Omnibus Long-Term Compensation Plan, 2002 Omnibus Long-Term Compensation
Plan, 1996 Non-Employee Director Stock Option Plan, 1994 Director Long-Term
Compensation Plan, 1999 Director Long-Term Compensation Plan and 2002 Director
Long-Term Compensation Plan.
 
 
 
(jj) “Qualified Performance-Based Award” means an Award that is either
(i) intended to qualify for the Section 162(m) Exemption and is made subject to
performance goals based on Qualified Business Measures as set forth in
Section 11.2, or (ii) an Option or SAR having an exercise price equal to or
greater than the Fair Market Value of the underlying Stock as of the Grant Date.
 
 
 
(kk) “Qualified Business Measures” means one or more of the business measures
listed in Section 11.2 upon which performance goals for certain Qualified
Performance-Based Awards may be established by the Committee.
 
 
 
       (ll) “Restricted Stock Award” means Stock granted to a Participant under
Article 9 that is subject to certain restrictions and to risk of forfeiture.
 
 
 
      (mm) “Restricted Stock Unit Award” means the right granted to a
Participant under Article 9 to receive shares of Stock (or the equivalent value
in cash or other property if the Committee so provides) in the future, which
right is subject to certain restrictions and to risk of forfeiture.
 
 
 
       (nn) “Section 162(m) Exemption” means the exemption from the limitation
on deductibility imposed by Section 162(m) of the Code that is set forth in
Section 162(m)(4)(C) of the Code or any successor provision thereto.
 
 



 
(oo) “Shares” means shares of the Company’s Stock. If there has been an
adjustment or substitution pursuant to Article 15, the term “Shares” shall also
include any shares of stock or other securities that are substituted for Shares
or into which Shares are adjusted pursuant to Article 15.
 
 
 
      (pp) “Stock” means the $0.01 par value common stock of the Company and
such other securities of the Company as may be substituted for Stock pursuant to
Article 15.
 
 
 
(qq) “Stock Appreciation Right” or “SAR” means a right granted to a Participant
under Article 8 to receive a payment equal to the excess of the Fair Market
Value of a Share as of the date of exercise of the SAR over the base price of
the SAR, all as determined pursuant to Article 8.
 
 
 
       (rr) “Subsidiary” means any corporation, limited liability company,
partnership or other entity, domestic or foreign, of which a majority of the
outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Company. Notwithstanding the above, with respect to an
Incentive Stock Option, Subsidiary shall have the meaning set forth in
Section 424(f) of the Code.
 
 
 
      (ss) “1933 Act” means the Securities Act of 1933, as amended from time to
time.
 
 
 
       (tt) “1934 Act” means the Securities Exchange Act of 1934, as amended
from time to time.





ARTICLE 3
EFFECTIVE TERM OF PLAN


      3.1.     EFFECTIVE DATE. The Plan shall be effective as of the date it is
approved by the stockholders of the Company (the “Effective Date”).


      3.2.     TERMINATION OF PLAN. The Plan shall terminate on the fifth
anniversary of the Effective Date unless earlier terminated as provided herein.
The termination of the Plan on such date shall not affect the validity of any
Award outstanding on the date of termination, which shall continue to be
governed by the applicable terms and conditions of this Plan.




ARTICLE 4
ADMINISTRATION
 
     4.1.     COMMITTEE. The Plan shall be administered by a Committee appointed
by the Board (which Committee shall consist of at least two directors) or, at
the discretion of the Board from time to time, the Plan may be administered by
the Board. It is intended that at least two of the directors appointed to serve
on the Committee shall be Independent Directors and that any such members of the
Committee who do not so qualify shall abstain from participating in any decision
to make or administer Awards that are made to Eligible Participants who at the
time of consideration for such Award (i) are persons subject to the short-swing
profit rules of Section 16 of the 1934 Act, or (ii) are reasonably anticipated
to become Covered Employees during the term of the Award. However, the mere fact
that a Committee member shall fail to qualify as an Independent Director or
shall fail to abstain from such action shall not invalidate any Award made by
the Committee which Award is otherwise validly made under the Plan. The members
of

the Committee shall be appointed by, and may be changed at any time and from
time to time in the discretion of, the Board. Unless and until changed by the
Board, the Compensation and Management Development Committee of the Board is
designated as the Committee to administer the Plan, and in the case of Awards to
Non-Employee Directors, the Nominating and Corporate Governance Committee of the
Board is designated as the Committee to administer the Plan. The Board may
reserve to itself any or all of the authority and responsibility of the
Committee under the Plan or may act as administrator of the Plan for any and all
purposes. To the extent the Board has reserved any authority and responsibility
or during any time that the Board is acting as administrator of the Plan, it
shall have all the powers of the Committee hereunder, and any reference herein
to the Committee (other than in this Section 4.1) shall include the Board. To
the extent any action of the Board under the Plan conflicts with actions taken
by the Committee, the actions of the Board shall control.


      4.2.     ACTION AND INTERPRETATIONS BY THE COMMITTEE. For purposes of
administering the Plan, the Committee may from time to time adopt rules,
regulations, guidelines and procedures for carrying out the provisions and
purposes of the Plan and make such other determinations, not inconsistent with
the Plan, as the Committee may deem appropriate. The Committee’s interpretation
of the Plan, any Awards granted under the Plan, any Award Notice and all
decisions and determinations by the Committee with respect to the Plan are
final, binding, and conclusive on all parties. Each member of the Committee is
entitled to, in good faith, rely or act upon any report or other information
furnished to that member by any officer or other employee of the Company or any
Affiliate, the Company’s or an Affiliate’s independent certified public
accountants, Company counsel or any executive compensation consultant or other
professional retained by the Company or the Committee to assist in the
administration of the Plan.


      4.3.     AUTHORITY OF COMMITTEE. Except as provided in Section 4.1 and 4.5
hereof, the Committee has the exclusive power, authority and discretion to:

   
 
      (a) Grant Awards;
 
 
 
      (b) Designate Participants;
 
 
 
      (c) Determine the type or types of Awards to be granted to each
Participant;
 
 
 
      (d) Determine the number of Awards to be granted and the number of Shares
or dollar amount to which an Award will relate;
 
 
 
      (e) Determine the terms and conditions of any Award granted under the
Plan;
 
 
 
      (f) Accelerate the vesting, exercisability or lapse of restrictions of any
outstanding Award, subject to and in accordance with Article 11 or 14;
 
 
 
      (g) Determine whether, to what extent, and under what circumstances an
Award may be settled in, or the exercise price of an Award may be paid in, cash,
Stock, other Awards, or other property, or an Award may be canceled, forfeited,
or surrendered;
 
 
 
      (h) Prescribe the form of each Award Notice, which need not be identical
for each Participant;
   
 
      (i) Decide all other matters that must be determined in connection with an
Award;



 
      (j) Establish, adopt or revise any rules, regulations, guidelines or
procedures as it may deem necessary or advisable to administer the Plan;
 
 
 
      (k) Make all other decisions and determinations that may be required under
the Plan or as the Committee deems necessary or advisable to administer the
Plan;
 
 
 
      (l) Amend the Plan or any Award Notice as provided herein; and
 
 
 
      (m) Adopt such modifications, procedures, and subplans as may be necessary
or desirable to comply with provisions of the laws of non-U.S. jurisdictions in
which the Company or any Affiliate may operate, in order to assure the viability
of the benefits of Awards granted to participants located in such other
jurisdictions and to meet the objectives of the Plan.



      Notwithstanding the foregoing, Awards to Non-Employee Directors hereunder
shall be made only in accordance with the terms, conditions and parameters of a
subplan to this Plan, program, or policy for the compensation of Non-Employee
Directors adopted by the Board as in effect from time to time, and the Committee
may not make grants hereunder to Non-Employee Directors outside of the terms of
such a Subplan, program, or policy.


      4.4.     DELEGATION.

   
 
      (a) Administrative Duties. The Committee may delegate to one or more of
its members or to one or more officers of the Company or an Affiliate or to one
or more agents or advisors such administrative duties or powers as it may deem
advisable, and the Committee or any individuals to whom it has delegated duties
or powers as aforesaid may employ one or more individuals to render advice with
respect to any responsibility the Committee or such individuals may have under
this Plan.
 
 
 
      (b) Special Committee. The Board may, by resolution, expressly delegate to
a special committee, consisting of one or more directors who are also officers
of the Company, the authority, within specified parameters as to the number and
terms of Awards, to (i) designate officers and/or employees of the Company or
any of its Affiliates to be recipients of Awards under the Plan, and (ii) to
determine the number of such Awards to be received by any such Participants;
provided, however, that such delegation of duties and responsibilities to an
officer of the Company may not be made with respect to the grant of Awards to
eligible participants (a) who are subject to Section 16(a) of the 1934 Act at
the Grant Date, or (b) who as of the Grant Date are reasonably anticipated to be
become Covered Employees during the term of the Award. The acts of such
delegates shall be treated hereunder as acts of the Board and such delegates
shall report regularly to the Board and the Committee regarding the delegated
duties and responsibilities and any Awards so granted.



      4.5.     AWARD NOTICES. Each Award shall be evidenced by an Award Notice.
Each Award Notice shall include such provisions, not inconsistent with the Plan,
as may be specified by the Committee.

ARTICLE 5
SHARES SUBJECT TO THE PLAN


      5.1.     NUMBER OF SHARES. Subject to adjustment as provided in
Section 5.2 and Article 15, the aggregate number of Shares reserved and
available for issuance pursuant to Awards granted under the Plan shall be
4,100,000, which shall consist of a number of Shares not previously authorized
for issuance under any plan. The maximum number of Shares that may be issued
upon exercise of Incentive Stock Options granted under the Plan shall be
4,100,000.


      5.2.     SHARE COUNTING. Shares covered by an Award shall be removed from
the Plan share reserve as of the date of grant, but shall be added back to the
Plan share reserve in accordance with this Section 5.2.


           (a) To the extent that an Award is canceled, terminates, expires, is
forfeited or lapses for any reason, any unissued or forfeited Shares subject to
the Award will again be available for issuance pursuant to Awards granted under
the Plan.


           (b) Shares subject to Awards settled in cash will again be available
for issuance pursuant to Awards granted under the Plan.


           (c) Shares withheld from an Award or tendered to the Company by a
Participant to satisfy minimum tax withholding requirements with respect to an
Award will again be available for issuance pursuant to Awards granted under the
Plan.


      (d) If the exercise price of an Option is satisfied by tendering Shares to
the Company (by either actual delivery or attestation), such tendered Shares
will again be available for issuance pursuant to Awards granted under the Plan.


      (e) To the extent that the full number of Shares subject to an Option or
SAR is not issued upon exercise of the Option or SAR for any reason, including
by reason of net-settlement of the Award, the Shares underlying the Award in
excess of the number of Shares actually issued and delivered to the Participant
will again be available for issuance pursuant to Awards granted under the Plan.


      (f)  Substitute Awards granted pursuant to Section 14 of the Plan shall
not count against the Shares otherwise available for issuance under the Plan
under Section 5.1.


      5.3.     STOCK DISTRIBUTED. Any Stock distributed pursuant to an Award may
consist, in whole or in part, of authorized and unissued Stock, treasury Stock
or Stock purchased on the open market.


      5.4.     LIMITATION ON AWARDS. Notwithstanding any provision in the Plan
to the contrary (but subject to adjustment as provided in Article 15):

   
 
      (a) Options. The maximum aggregate number of Shares subject to Options
granted under the Plan in any 12-month period to any one Participant shall be
400,000.
 
 
 
      (b) SARs. The maximum number of Shares subject to Stock Appreciation
Rights granted under the Plan in any 12-month period to any one Participant
shall be 400,000.



 
      (c) Restricted Stock or Restricted Stock Units. The maximum aggregate
grant of performance-based Awards of Restricted Stock or Restricted Stock Units
under the Plan in any 12-month period to any one Participant shall be 250,000.
 
 
 
      (d) Performance Awards. The maximum aggregate number of Shares that a
Participant may receive in any 12-month period under a Performance Award under
the Plan shall be 250,000 Shares, determined as of the date of vesting or
payout, as applicable.
 
 
 
      (e) Other Stock-Based Awards. The maximum aggregate grant with respect to
Other Stock-Based Awards under the Plan in any 12-month period to any one
Participant shall be 250,000 Shares.



      5.5.     MINIMUM VESTING REQUIREMENTS. Except in the case of substitute
Awards granted pursuant to Section 14.8 or Awards granted as an inducement to
join the Company or an Affiliate as a new employee to replace forfeited awards
from a former employer, Full-Value Awards granted under the Plan to an employee
or officer shall either (i) be subject to a minimum vesting period of three
years (which may include graduated vesting within such three-year period), or
one year if the vesting is based on performance criteria other than continued
service, or (ii) be granted solely in exchange for foregone cash compensation.
Notwithstanding the foregoing, (i) the minimum-vesting restrictions of this
Section 5.5 shall not apply with respect to a maximum of 5% of the Shares
authorized to be issued under the Plan, and (ii) the Committee may permit
acceleration of vesting of any Full Value Awards in the event of the
Participant’s death, Disability, or Retirement, or a Change in Control.




ARTICLE 6
ELIGIBILITY


      6.1.     GENERAL. Awards may be granted only to Eligible Participants.
Incentive Stock Options may be granted to only to Eligible Participants who are
employees of the Company or a Parent or Subsidiary as defined in Section 424(e)
and (f) of the Code. Eligible Participants who are employees of an Affiliate may
only be granted Options or SARs to the extent that the Affiliate is part of:
(i) the Company’s controlled group of corporations, or (ii) a trade or business
under common control with the Company, as of the Grant Date, as determined
within the meaning of Code Section 414(b) or 414(c), and substituting for this
purpose ownership of at least 50% (or 20% in the case of an Option or SAR
granted to an employee of a joint venture partner based on “legitimate business
criteria” within the meaning of Code Section 409A), of the Affiliate to
determine the members of the controlled group of corporations and the entities
under common control.

ARTICLE 7
STOCK OPTIONS


      7.1.     GENERAL. The Committee is authorized to grant Options to
Participants on the following terms and conditions:

   
 
      (a) EXERCISE PRICE. The exercise price per Share under an Option shall be
determined by the Committee, provided that the exercise price for any Option
(other than an Option issued as a substitute Award pursuant to Section 14.8)
shall not be less than the Fair Market Value as of the Grant Date.
 
 
 
      (b) PROHIBITION ON REPRICING. Except as otherwise provided in Article 15,
the exercise price of an Option may not be reduced, directly or indirectly by
cancellation and regrant or otherwise, without the prior approval of the
stockholders of the Company.
 
 
 
      (c) TIME AND CONDITIONS OF EXERCISE. The Committee shall determine the
time or times at which an Option may be exercised in whole or in part, subject
to Section 7.1(e). The Committee shall also determine the performance or other
conditions, if any, that must be satisfied before all or part of an Option may
be exercised or vested.
 
 
 
      (d) PAYMENT. The Committee shall determine the methods by which the
exercise price of an Option may be paid, the form of payment, including, without
limitation, cash, Shares, or other property (including “brokered or other
cashless exercise” arrangements), and the methods by which Shares shall be
delivered or deemed to be delivered to Participants.
 
 
 
      (e) EXERCISE TERM. Except for Nonstatutory Options granted to Participants
outside the United States, no Option granted under the Plan shall be exercisable
for more than ten years from the Grant Date.
 
 
 
      (f) NO DEFERRAL FEATURE. No Option shall provide for any feature for the
deferral of compensation other than the deferral of recognition of income until
the later of the exercise or disposition of the Option, or the time the Stock
acquired pursuant to the exercise of the Option first becomes substantially
vested.
 
 
 
      (g)  OTHER TERMS. All Options shall be evidenced by an Award Notice.
Subject to the limitations of this Article 7, the terms, methods of exercise,
methods of settlement, form of consideration payable in settlement, and any
other terms and conditions of any Option shall be determined by the Committee at
the time of the grant of the Option and shall be reflected in the Award Notice.



      7.2.     INCENTIVE STOCK OPTIONS. The terms of any Incentive Stock Options
granted under the Plan must comply with the requirements of Section 422 of the
Code. If all of the requirements of Section 422 of the Code are not met, the
Option shall automatically become a Nonstatutory Stock Option.


ARTICLE 8
STOCK APPRECIATION RIGHTS


      8.1.     GRANT OF STOCK APPRECIATION RIGHTS. The Committee is authorized
to grant Stock Appreciation Rights to Participants on the following terms and
conditions:

   
 
      (a) STAND-ALONE AND TANDEM STOCK APPRECIATION RIGHTS. Stock Appreciation
Rights granted under the Plan may, in the discretion of the Committee, be
granted either alone or in tandem with an Option granted under the Plan.
 
 
 
      (b) RIGHT TO PAYMENT. Upon the exercise of a SAR, the Participant to whom
it is granted has the right to receive, for each Share with respect to which the
SAR is being exercised, the excess, if any, of:
   
 
      (1) The Fair Market Value of one Share on the date of exercise; over
 
 
 
      (2) The base price of the SAR as determined by the Committee, which shall
not be less than the Fair Market Value of one Share on the Grant Date.
   
 
      (c) PROHIBITION ON REPRICING. Except as otherwise provided in Article 15,
the base price of a SAR may not be reduced, directly or indirectly by
cancellation and regrant or otherwise, without the prior approval of the
stockholders of the Company.
 
 
 
      (d) EXERCISE TERM. Except for SARs granted to Participants outside the
United States, no SAR shall be exercisable for more than ten years from the
Grant Date.
 
 
 
      (e) NO DEFERRAL FEATURE. No SAR shall provide for any feature for the
deferral of compensation other than the deferral of recognition of income until
the later of the exercise of the SAR, or the time any Stock acquired pursuant to
the exercise of the SAR first becomes substantially vested.
 
 
 
      (f) OTHER TERMS. All SARs shall be evidenced by an Award Notice. Subject
to the limitations of this Article 8, the terms, methods of exercise, methods of
settlement, form of consideration payable in settlement, and any other terms and
conditions of any SAR shall be determined by the Committee at the time of the
grant of the Award and shall be reflected in the Award Notice.
 



ARTICLE 9
RESTRICTED STOCK, RESTRICTED STOCK UNITS
AND DEFERRED STOCK UNITS


      9.1.     GRANT OF RESTRICTED STOCK, RESTRICTED STOCK UNITS AND DEFERRED
STOCK UNITS. The Committee is authorized to make Awards of Restricted Stock,
Restricted Stock Units or Deferred Stock Units to Participants in such amounts
and subject to such terms and conditions as may be selected by the Committee. An
Award of Restricted Stock, Restricted Stock Units or Deferred Stock Units shall
be evidenced by an Award Notice setting forth the terms, conditions, and
restrictions applicable to the Award.


      9.2.     ISSUANCE AND RESTRICTIONS. Restricted Stock, Restricted Stock
Units or Deferred Stock Units shall be subject to such restrictions on
transferability and other restrictions
as the Committee may impose (including, without limitation, limitations on the
right to vote Restricted Stock or the right to receive dividends on the
Restricted Stock). These restrictions may lapse separately or in combination at
such times, under such circumstances, in such installments, upon the
satisfaction of performance goals or otherwise, as the Committee determines at
the time of the grant of the Award or thereafter. Except as otherwise provided
in an Award Notice or any special Plan document governing an Award, the
Participant shall have all of the rights of a stockholder with respect to the
Restricted Stock, and the Participant shall have none of the rights of a
stockholder with respect to Restricted Stock Units or Deferred Stock Units until
such time as Shares of Stock are paid in settlement of the Restricted Stock
Units or Deferred Stock Units. Unless otherwise provided in the applicable Award
Agreement, Awards of Restricted Stock will be entitled to full dividend rights,
and any dividends paid thereon will be paid or distributed to the holder no
later than the 15th day of the 3rd month following the later of (i) the calendar
year in which the corresponding dividends were paid to stockholders, or (ii) the
first calendar year in which the Participant’s right to such dividends is no
longer subject to a substantial risk of forfeiture.
 
     9.3.     FORFEITURE. Except as otherwise determined by the Committee at the
time of the grant of the Award or thereafter, upon termination of Continuous
Status as a Participant during the applicable restriction period or upon failure
to satisfy a performance goal during the applicable restriction period,
Restricted Stock or Restricted Stock Units that are at that time subject to
restrictions shall be forfeited.


      9.4.     DELIVERY OF RESTRICTED STOCK. Shares of Restricted Stock shall be
delivered to the Participant at the time of grant either by book-entry
registration or by delivering to the Participant, or a custodian or escrow agent
(including, without limitation, the Company or one or more of its employees)
designated by the Committee, a stock certificate or certificates registered in
the name of the Participant. If physical certificates representing shares of
Restricted Stock are registered in the name of the Participant, such
certificates must bear an appropriate legend referring to the terms, conditions,
and restrictions applicable to such Restricted Stock.




ARTICLE 10
PERFORMANCE AWARDS


      10.1.     GRANT OF PERFORMANCE AWARDS. The Committee is authorized to
grant Performance Awards to Participants on such terms and conditions as may be
selected by the Committee. The Committee shall have the complete discretion to
determine the number of Performance Awards granted to each Participant, subject
to Section 5.4, and to designate the provisions of such Performance Awards as
provided in Section 4.3. All Performance Awards shall be evidenced by an Award
Notice or a written program established by the Committee, pursuant to which
Performance Awards are awarded under the Plan under uniform terms, conditions
and restrictions set forth in such written program.


      10.2.     PERFORMANCE GOALS. The Committee may establish performance goals
for Performance Awards which may be based on any criteria selected by the
Committee. Such performance goals may be described in terms of Company-wide
objectives or in terms of objectives that relate to the performance of the
Participant, an Affiliate or a division, region, department or function within
the Company or an Affiliate, and may relate to relative performance as compared
to an outside reference or peer group. If the Committee determines that a change
in the business, operations, corporate structure or capital structure of the
Company or the manner in which the Company or an Affiliate conducts its
business, or other events or

circumstances render performance goals to be unsuitable, the Committee may
modify such performance goals in whole or in part, as the Committee deems
appropriate. If a Participant is promoted, demoted or transferred to a different
business unit or function during a performance period, the Committee may
determine that the performance goals or performance period are no longer
appropriate and may (i) adjust, change or eliminate the performance goals or the
applicable performance period as it deems appropriate to make such goals and
period comparable to the initial goals and period, or (ii) make a cash payment
to the participant in an amount determined by the Committee. The foregoing two
sentences shall not apply with respect to a Performance Award that is intended
to be a Qualified Performance-Based Award if the recipient of such award (a) was
a Covered Employee on the date of the modification, adjustment, change or
elimination of the performance goals or performance period, or (b) in the
reasonable judgment of the Committee, may be a Covered Employee on the date the
Performance Award is expected to be paid.


      10.3.     RIGHT TO PAYMENT. The grant of a Performance Award to a
Participant will entitle the Participant to receive at a specified later time a
specified number of Shares if the performance goals established by the Committee
are achieved and the other terms and conditions thereof are satisfied. The
Committee shall set performance goals and other terms or conditions to payment
of the Performance Awards in its discretion which, depending on the extent to
which they are met, will determine the number or value of the Performance Awards
that will be paid to the Participant.


ARTICLE 11
QUALIFIED PERFORMANCE-BASED AWARDS


      11.1.     OPTIONS AND STOCK APPRECIATION RIGHTS. The provisions of the
Plan are intended to ensure that all Options and Stock Appreciation Rights
granted hereunder to any Covered Employee shall qualify for the Section 162(m)
Exemption; provided that the exercise or base price of such Award is not less
than the Fair Market Value of the Shares on the Grant Date.


      11.2.     OTHER AWARDS. When granting any other Award, the Committee may
designate such Award as a Qualified Performance-Based Award, based upon a
determination that the recipient is or may be a Covered Employee with respect to
such Award, and the Committee wishes such Award to qualify for the
Section 162(m) Exemption. If an Award is so designated, the Committee shall
establish performance goals for such Award, within the time period prescribed by
Section 162(m) of the Code, based on one or more of the following Qualified
Business Measures, which performance goals may be expressed in terms of
Company-wide objectives or in terms of objectives that relate to the performance
of an Affiliate or a division, region, department or function within the Company
or an Affiliate:

   
 
      (a) Net earnings or net income (before or after taxes);
 
 
 
      (b) Earnings per share;
 
 
 
      (c) Net sales or revenue growth;
 
 
 
      (d) Net operating profit;
 
 
 
      (e) Return measures (including, but not limited to, return on assets,
capital, invested capital, equity, sales, or revenue);



 
      (f)  Cash flow (including, but not limited to, operating cash flow, free
cash flow, cash flow return on equity, and cash flow return on investment);
 
 
 
      (g) Earnings before or after taxes, interest, depreciation, and/or
amortization;
 
 
 
      (h) Gross or operating margins;
 
 
 
      (i) Productivity ratios;
 
 
 
      (j) Share price (including, but not limited to, growth measures and total
stockholder return);
 
 
 
      (k) Expense targets;
 
 
 
      (l) Margins;
 
 
 
      (m) Operating efficiency;
 
 
 
      (n) Market share;
 
 
 
      (o) Customer satisfaction;
 
 
 
      (p) Working capital targets;
 
 
 
      (q) Economic value added or EVA® (net operating profit after tax minus the
sum of capital multiplied by the cost of capital); and
 
 
 
      (r) Operating Earnings.



      Performance goals with respect to the foregoing Qualified Business
Measures may be specified in absolute terms, in percentages, or in terms of
growth from period to period or growth rates over time, as well as measured
relative to the performance of a group of comparator companies, or a published
or special index, or a stock market index, that the Committee deems appropriate.
Any member of a comparator group or index that disappears during a measurement
period shall be disregarded for the entire measurement period. Performance Goals
need not be based upon an increase or positive result under a business criterion
and could include, for example, the maintenance of the status quo or the
limitation of economic losses (measured, in each case, by reference to a
specific business criterion).


      11.3.     PERFORMANCE GOALS. Each Qualified Performance-Based Award (other
than a market-priced Option or SAR) shall be earned, vested and payable (as
applicable) only upon the achievement of performance goals established by the
Committee based upon one or more of the Qualified Business Measures, together
with the satisfaction of any other conditions, such as continued employment, as
the Committee may determine to be appropriate; provided, however, that the
Committee may provide, either in connection with the grant thereof or by
amendment thereafter, that achievement of such performance goals will be waived,
in whole or in part, upon (i) the termination of employment of a Participant by
reason of death, Retirement or Disability, or (ii) the occurrence of a Change in
Control. Performance periods established by the Committee for any such Qualified
Performance-Based Award may be as short as three months and may be any longer
period.

      11.4.     INCLUSIONS AND EXCLUSIONS FROM PERFORMANCE MEASURES. The
Committee may provide in any Qualified Performance-Based Award that any
evaluation of performance may include or exclude any of the following events
that occurs during a Performance Period: (a) asset write-downs, (b) litigation
or claim judgments or settlements, (c) the effect of changes in tax laws,
accounting principles, or other laws or provisions affecting reported results,
(d) any reorganization and restructuring programs, (e) extraordinary
nonrecurring items as described in Accounting Principles Board Opinion No. 30
and/or in management’s discussion and analysis of financial condition and
results of operations appearing in the Company’s annual report to stockholders
for the applicable year or in the quarterly report on Form 10-Q for the
applicable quarter, (f) acquisitions or divestitures, and (g) foreign exchange
gains and losses. To the extent such inclusions or exclusions affect Awards to
Covered Employees, they shall be prescribed in a form that meets the
requirements of Code Section 162(m) for deductibility.


      11.5.     CERTIFICATION OF PERFORMANCE GOALS. Any payment of a Qualified
Performance-Based Award granted with performance goals pursuant to Section 11.3
above shall be conditioned on the written certification of the Committee in each
case that the performance goals and any other material conditions were
satisfied. Except as specifically provided in Section 11.3, no Qualified
Performance-Based Award held by a Covered Employee or by an employee who in the
reasonable judgment of the Committee may be a Covered Employee on the date of
payment, may be amended, nor may the Committee exercise any discretionary
authority it may otherwise have under the Plan with respect to a Qualified
Performance-Based Award under the Plan, in any manner to waive the achievement
of the applicable performance goal based on Qualified Business Measures or to
increase the amount payable pursuant thereto or the value thereof, or otherwise
in a manner that would cause the Qualified Performance-Based Award to cease to
qualify for the Section 162(m) Exemption. The Committee shall retain the
discretion to adjust such Awards downward, either on a formula or discretionary
basis or any combination, as the Committee determines.


      11.6.     AWARD LIMITS. Section 5.4 sets forth the maximum number of
Shares or dollar value that may be granted in any one-year period to a
Participant in designated forms of Qualified Performance-Based Awards.


ARTICLE 12
DIVIDEND EQUIVALENTS


      12.1.     GRANT OF DIVIDEND EQUIVALENTS. The Committee is authorized to
grant Dividend Equivalents to Participants subject to such terms and conditions
as may be selected by the Committee. Dividend Equivalents shall entitle the
Participant to receive payments equal to dividends with respect to all or a
portion of the number of Shares subject to an Award, as determined by the
Committee. The Committee may provide that Dividend Equivalents be paid or
distributed when accrued or be deemed to have been reinvested in additional
Shares, or otherwise reinvested. Unless otherwise provided in the applicable
Award Agreement, Dividend Equivalents will be paid or distributed no later than
the 15th day of the 3rd month following the later of (i) the calendar year in
which the corresponding dividends were paid to stockholders, or (ii) the first
calendar year in which the Participant’s right to such Dividends Equivalents is
no longer subject to a substantial risk of forfeiture.


ARTICLE 13
STOCK OR OTHER STOCK-BASED AWARDS


      13.1.     GRANT OF STOCK OR OTHER STOCK-BASED AWARDS. The Committee is
authorized, subject to limitations under applicable law, to grant to
Participants such other Awards that are payable in, valued in whole or in part
by reference to, or otherwise based on or related to Shares, as deemed by the
Committee to be consistent with the purposes of the Plan, including without
limitation Shares awarded purely as a “bonus” and not subject to any
restrictions or conditions, convertible or exchangeable debt securities, other
rights convertible or exchangeable into Shares, and Awards valued by reference
to book value of Shares or the value of securities of or the performance of
specified Parents or Subsidiaries. The Committee shall determine the terms and
conditions of such Awards.




ARTICLE 14
PROVISIONS APPLICABLE TO AWARDS


      14.1.     PAYMENT OF AWARDS. Payment of Awards shall be made in Stock,
except that in special circumstances where deemed necessary or expedient, the
Committee may in its discretion provides that an Award may be made settled in
cash or any other form of property. In addition, payment of Awards may include
such terms, conditions, restrictions and/or limitations, if any, as the
Committee deems appropriate, including, restrictions on transfer and forfeiture
provisions. Further, payment of Awards may be made in the form of a lump sum, or
in installments, as determined by the Committee; provided, however, that no
payment of Awards shall be made earlier than the first date that such payment
may be made without causing the Participant to incur an excise tax under
Section 409A of the Code.


      14.2.     LIMITS ON TRANSFER. No right or interest of a Participant in any
unexercised or restricted Award may be pledged, encumbered, or hypothecated to
or in favor of any party other than the Company or an Affiliate, or shall be
subject to any lien, obligation, or liability of such Participant to any other
party other than the Company or an Affiliate. No unexercised or restricted Award
shall be assignable or transferable by a Participant other than by will or the
laws of descent and distribution; provided, however, that the Committee may (but
need not) permit other transfers (other than transfers for value) where the
Committee concludes that such transferability (i) does not result in accelerated
taxation, (ii) does not cause any Option intended to be an Incentive Stock
Option to fail to be described in Code Section 422(b), and (iii) is otherwise
appropriate and desirable, taking into account any factors deemed relevant,
including without limitation, state or federal tax or securities laws applicable
to transferable Awards.


      14.3.     STOCK TRADING RESTRICTIONS. All Stock issuable under the Plan is
subject to any stop-transfer orders and other restrictions as the Committee
deems necessary or advisable to comply with federal or state securities laws,
rules and regulations and the rules of any national securities exchange or
automated quotation system on which the Stock is listed, quoted, or traded. The
Committee may place legends on any Stock certificate or issue instructions to
the transfer agent to reference restrictions applicable to the Stock.


      14.4.     ACCELERATION UPON TERMINATION OF SERVICE. If a person’s
Continuous Status as a Participant terminates for a reason other than death,
Disability, retirement, or any other approved reason, all unexercised, unearned,
and/or unpaid Awards, including without limitation, Awards earned but not yet
paid, all unpaid dividends and Dividend Equivalents, and all interest accrued on
the foregoing shall be canceled or forfeited, as the case may be, unless the
applicable

Award Notice provides otherwise. Subject to Sections 11.3 and 17.3, the
Committee shall have the authority to promulgate rules and regulations to
(i) determine what events constitute retirement or termination for an approved
reason for purposes of the Plan, and (ii) determine the treatment of a
Participant under the Plan in the event of such Participant’s death, Disability,
retirement or termination for an approved reason.


      14.5.     CHANGE IN OWNERSHIP.


         (a) Vesting and Lapse of Restrictions. Upon a Change in Ownership,
(i) the terms of this Section 14.5 shall immediately become operative, without
further action or consent by any person or entity, (ii) all of the conditions,
restrictions, and limitations in effect on any unexercised, unearned, unpaid
and/or deferred Awards, or any other outstanding Award, shall immediately lapse
as of effective date of the Change in Ownership; (iii) no other terms,
conditions, restrictions and/or limitations shall be imposed upon any Awards on
or after such date, and in no event shall an Award be forfeited on or after such
date; and (iv) subject to Section 14.5(c) below, all unexercised, unvested,
unearned and/or unpaid Awards, or any other outstanding Awards, shall
automatically become one hundred percent (100%) vested immediately. Any Awards
shall thereafter continue or lapse in accordance with the other provisions of
the Plan and the Award Notice. To the extent that this provision causes
Incentive Stock Options to exceed the dollar limitation set forth in Code
Section 422(d), the excess Options shall be deemed to be Nonstatutory Stock
Options.


      (b) Dividends and Dividend Equivalents. Upon a Change in Ownership, all
unpaid dividends and Dividend Equivalents and all interest accrued thereon, if
any, shall be treated and paid under this Section 14.5 in the identical manner
and time as the Award with respect to which such dividends or dividend
equivalents have been credited. For example, if upon a Change in Ownership, an
Award under this Section 14.5 is to be paid in a prorated fashion, all unpaid
dividends and Dividend Equivalents with respect to such Award shall be paid
according to the same formula used to determine the amount of such prorated
Award.


     (c) Treatment of Performance Awards. If a Change in Ownership occurs during
the term of one or more performance periods under outstanding Performance Awards
(“current performance periods”) the term of each current performance period
shall be treated as terminating upon the date of the Change in Ownership, and
for each such current performance period and each completed performance period
for which the Committee has not on or before such date made a determination as
to whether and to what degree the performance objectives for such period have
been attained (hereinafter a “completed performance period”), the payout
opportunities shall be deemed to have been met as of the Change in Ownership
based upon (A) an assumed achievement of all relevant performance goals at the
“target” level if the Change in Ownership occurs during the first half of the
applicable performance period, or (B) the actual level of achievement of all
relevant performance goals against target, calculated as of the end of the last
calendar quarter prior to the Change in Ownership, if the Change in Ownership
occurs during the second half of the applicable performance period. If a
Participant is participating in one or more performance periods, he or she shall
be considered to have earned and, therefore, be entitled to receive, a prorated
portion of the Performance Awards for each such performance period, calculated
as set forth above. Such prorated portion shall be determined based on the total
number of whole and partial years (with each partial year being treated as a
whole year) that have elapsed as of the Change in Ownership since the beginning
of the performance period, divided by the total number of years in such
performance period.

(d) Valuation and Payment of Awards. Upon a Change in Ownership, each
Participant, whether or not still employed by the Company or an Affiliate, shall
be paid, in a single lump-sum cash payment, as soon as practicable but not later
than seventy-five (75) days after the effective date of the Change in Ownership
(unless a later date is required by Section 17.3 hereof)), the value of all of
such Participant’s outstanding and/or deferred Awards (including those earned as
a result of the application of Section 14.5(c) above). For purposes of
calculating the cash-out value of Awards for purposes of this Section 14.5, the
Change-in-Control Price shall be used as the Fair Market Value of the Shares as
of the date of the Change in Ownership.


(e) Legal Fees. The Company shall pay all reasonable legal fees and related
expenses incurred by a Participant in seeking to obtain or enforce any payment,
benefit or right such Participant may be entitled to under the Plan after a
Change in Ownership; provided, however, the Participant shall be required to
repay any such amounts to the Company to the extent a court of competent
jurisdiction issues a final and non-appealable order setting forth the
determination that the position taken by the Participant was frivolous or
advanced in bad faith.


        (f) Adjustment to Provisions. Notwithstanding that a Change in Ownership
has occurred, the Committee may elect to deal with Awards in a manner different
from that contained in this Section 14.5, in which case the provisions of this
Section 14.5 shall not apply and such alternate terms shall apply. Such
Committee action shall be effective only if it is made by the Committee prior to
the occurrence of an event that otherwise would be or probably will lead to a
Change in Ownership or after such event if made by the Committee a majority of
which is composed of directors who were members of the Board immediately prior
to the event that otherwise would be or probably will lead to a Change in
Ownership.


      14.6.     CHANGE IN CONTROL.


(a) Eligibility. All Participants shall be eligible for the treatment afforded
by this Section 14.6 if their employment or directorship terminates within two
years following a Change in Control, unless the termination is due to (i) death,
(ii) Disability, (iii) Cause, (iv) resignation other than (A) resignation from a
declined reassignment to a job that is not reasonably equivalent in
responsibility or compensation (as defined in the Company’s termination
allowance plan, if any), or that is not in the same geographic area (as defined
in the Company’s termination allowance plan, if any), or (B) resignation within
thirty (30) days following a reduction in base pay, or (v) retirement entitling
the Participant to benefits under his or her employer’s retirement plan.


(b) Vesting and Lapse of Restrictions. If a Participant is eligible for
treatment under this Section 14.6, (i) all of the conditions, restrictions, and
limitations in effect on any of such Participant’s unexercised, unearned, unpaid
and/or deferred Awards (or any other of such Participant’s outstanding Awards)
shall immediately lapse as of the date of termination of employment or
directorship; (ii) no other terms, conditions, restrictions and/or limitations
shall be imposed upon any of such Participant’s Awards on or after such date,
and in no event shall any of such Participant’s Awards be forfeited on or after
such date; and (iii) subject to Section 14.6(c) below, all of such Participant’s
unexercised, unvested, unearned and/or unpaid Awards (or any other of such
Participant’s outstanding Awards) shall automatically become one hundred percent
(100%) vested immediately upon termination of employment or directorship. Any
Awards shall thereafter continue or lapse in accordance with the other
provisions of the Plan and the Award Notice. To the extent that this provision
causes Incentive Stock Options to exceed the dollar limitation set forth in Code
Section 422(d), the excess Options shall be deemed to be Nonstatutory Stock
Options.

(c) Dividends and Dividend Equivalents. All unpaid dividends and Dividend
Equivalents and all interest accrued thereon, if any, shall be treated and paid
under this Section 14.6 in the identical manner and time as the Award with
respect to which such dividends or dividend equivalents have been credited. For
example, if an Award is to be paid under this Section 14.6 in a prorated
fashion, all unpaid dividends and Dividend Equivalents with respect to such
Award shall be paid according to the same formula used to determine the amount
of such prorated Award.


       (d) Treatment of Performance Awards. If a Participant holding Performance
Awards is terminated under the conditions above, the provisions of this
Section 14.6 shall determine the manner in which such Performance Awards shall
be paid to such Participant. For purposes of making such payment, each current
performance period shall be treated as terminating upon the date of the
Participant’s termination, and for each such current performance period and each
completed performance period for which the Committee has not on or before such
date made a determination as to whether and to what degree the performance
objectives for such period have been attained, the payout opportunities shall be
deemed to have been met as of the date of termination based upon (A) an assumed
achievement of all relevant performance goals at the “target” level if the date
of termination occurs during the first half of the applicable performance
period, or (B) the actual level of achievement of all relevant performance goals
against target, calculated as of the end of the last calendar quarter prior to
the date of termination, if the termination occurs during the second half of the
applicable performance period. If a Participant is participating in one or more
performance periods, he or she shall be considered to have earned and,
therefore, be entitled to receive, a prorated portion of the Performance Awards
for each such performance period, calculated as set forth above. Such prorated
portion shall be determined based on the total number of whole and partial years
(with each partial year being treated as a whole year) that have elapsed as of
the date of termination since the beginning of the performance period, divided
by the total number of years in such performance period.


(e) Valuation and Payment of Awards. If a Participant is eligible for treatment
under this Section 14.6, such Participant shall be paid, in a single lump-sum
cash payment, as soon as practicable but not later than seventy-five (75) days
after the date of such Participant’s termination (unless a later date is
required by Section 17.3 hereof), the value of all of such Participant’s
outstanding and/or deferred Awards (including those earned as a result of the
application of Section 14.6(c) above). For purposes of calculating the cash-out
value of Awards for purposes of this Section 14.6, the Change-in-Control Price
shall be used as the Fair Market Value of the Shares as of the date of
termination.


(f) Legal Fees. The Company shall pay all reasonable legal fees and related
expenses incurred by a Participant in seeking to obtain or enforce any payment,
benefit or right such Participant may be entitled to under the Plan after a
Change in Control; provided, however, the Participant shall be required to repay
any such amounts to the Company to the extent a court of competent jurisdiction
issues a final and non-appealable order setting forth the determination that the
position taken by the Participant was frivolous or advanced in bad faith.


(g) Adjustment to Provisions. Notwithstanding that a Change in Control has
occurred, the Committee may elect to deal with Awards in a manner different from
that contained in this Section 14.6, in which case the provisions of this
Section 14.6 shall not apply and such alternate terms shall apply. Such
Committee action shall be effective only if it is made by the Committee prior to
the occurrence of an event that otherwise would be or probably will lead to a
Change in Control or after such event if made by the Committee a majority of
which is composed of directors who were members of the Board immediately prior
to the event that otherwise would be or probably will lead to a Change in
Control.

      14.7.     FORFEITURE EVENTS.


           (a) The Committee may specify in an Award Notice that the
Participant’s rights, payments and benefits with respect to an Award shall be
subject to reduction, cancellation, forfeiture or recoupment upon the occurrence
of certain specified events, in addition to any otherwise applicable vesting or
performance conditions of an Award. Such events shall include, but shall not be
limited to, termination of employment for cause, violation of material Company
or Affiliate policies, breach of non-competition, confidentiality or other
restrictive covenants that may apply to the Participant, or other conduct by the
Participant that is detrimental to the business or reputation of the Company or
any Affiliate.


        (b) If the Company is required to prepare an accounting restatement due
to the material noncompliance of the Company, as a result of misconduct, with
any financial reporting requirement under the securities laws, if a Participant
knowingly or grossly negligently engaged in the misconduct, or knowingly or
grossly negligently failed to prevent the misconduct, or if the Participant is
one of the individuals subject to automatic forfeiture under Section 304 of the
Sarbanes-Oxley Act of 2002, the Participant shall reimburse the Company the
amount of any payment in settlement of an Award earned or accrued during the
12-month period following the first public issuance or filing with the United
States Securities and Exchange Commission (whichever just occurred) of the
financial document embodying such financial reporting requirement.


      14.8.     SUBSTITUTE AWARDS. The Committee may grant Awards under the Plan
in substitution for stock and stock-based awards held by employees of another
entity who become employees of the Company or an Affiliate as a result of a
merger or consolidation of the former employing entity with the Company or an
Affiliate or the acquisition by the Company or an Affiliate of property or stock
of the former employing corporation. The Committee may direct that the
substitute Awards be granted on such terms and conditions as the Committee
considers appropriate in the circumstances.




ARTICLE 15
CHANGES IN CAPITAL STRUCTURE


      15.1.     MANDATORY ADJUSTMENTS. In the event of a nonreciprocal
transaction between the Company and its stockholders that causes the per-share
value of the Stock to change (including, without limitation, any stock dividend,
stock split, spin-off, rights offering, or large nonrecurring cash dividend),
the authorization limits under Section 5.1 and 5.4 shall be adjusted
proportionately, and the Committee shall make such adjustments to the Plan and
Awards as it deems necessary, in its sole discretion, to prevent dilution or
enlargement of rights immediately resulting from such transaction. Action by the
Committee may include: (i) adjustment of the number and kind of shares that may
be delivered under the Plan; (ii) adjustment of the number and kind of shares
subject to outstanding Awards; (iii) adjustment of the exercise price of
outstanding Awards or the measure to be used to determine the amount of the
benefit payable on an Award; and (iv) any other adjustments that the Committee
determines to be equitable. Without limiting the foregoing, in the event of a
subdivision of the outstanding Stock (stock-split), a declaration of a dividend
payable in Shares, or a combination or consolidation of the outstanding Stock
into a lesser number of Shares, the authorization limits under Section 5.1 and
5.4 shall automatically be adjusted proportionately, and the Shares then subject
to each Award shall automatically, without the necessity for any additional
action by the Committee, be adjusted proportionately without any change in the
aggregate purchase price therefor.

      15.2     DISCRETIONARY ADJUSTMENTS. Upon the occurrence or in anticipation
of any corporate event or transaction involving the Company (including, without
limitation, any merger, reorganization, recapitalization, combination or
exchange of shares, or any transaction described in Section 15.1), the Committee
may, in its sole discretion, provide (i) that Awards will be settled in cash
rather than Stock, (ii) that Awards will become immediately vested and
exercisable and will expire after a designated period of time to the extent not
then exercised, (iii) that Awards will be assumed by another party to a
transaction or otherwise be equitably converted or substituted in connection
with such transaction, (iv) that outstanding Awards may be settled by payment in
cash or cash equivalents equal to the excess of the Fair Market Value of the
underlying Stock, as of a specified date associated with the transaction, over
the exercise price of the Award, (v) that performance targets and performance
periods for Performance Awards will be modified, consistent with Code
Section 162(m) where applicable, or (vi) any combination of the foregoing. The
Committee’s determination need not be uniform and may be different for different
Participants whether or not such Participants are similarly situated.


      15.3     GENERAL. Any discretionary adjustments made pursuant to this
Article 15 shall be subject to the provisions of Section 16.2. To the extent
that any adjustments made pursuant to this Article 15 cause Incentive Stock
Options to cease to qualify as Incentive Stock Options, such Options shall be
deemed to be Nonstatutory Stock Options.




ARTICLE 16
AMENDMENT, MODIFICATION AND TERMINATION


      16.1.     AMENDMENT, MODIFICATION AND TERMINATION. The Board may, at any
time and from time to time, amend, modify or terminate the Plan without
stockholder approval; provided, however, that if an amendment to the Plan would,
in the reasonable opinion of the Board, either (i) materially increase the
number of Shares available under the Plan, (ii) expand the types of awards under
the Plan, (iii) materially expand the class of participants eligible to
participate in the Plan, (iv) materially extend the term of the Plan, or
(v) otherwise constitute a material change requiring stockholder approval under
applicable laws, policies or regulations or the applicable listing or other
requirements of an Exchange, then such amendment shall be subject to stockholder
approval; and provided, further, that the Board may condition any other
amendment or modification on the approval of stockholders of the Company for any
reason, including by reason of such approval being necessary or deemed advisable
(i) to comply with the listing or other requirements of an Exchange, or (ii) to
satisfy any other tax, securities or other applicable laws, policies or
regulations.

      16.2.     AWARDS PREVIOUSLY GRANTED. At any time and from time to time,
the Board may amend, modify or terminate any outstanding Award without approval
of the Participant; provided, however:

   
 
         (a) Subject to the terms of the applicable Award Notice, such
amendment, modification or termination shall not, without the Participant’s
consent, reduce or diminish the value of such Award determined as if the Award
had been exercised, vested, cashed in or otherwise settled on the date of such
amendment or termination (with the per-share value of an Option or SAR for this
purpose being calculated as the excess, if any, of the Fair Market Value as of
the date of such amendment or termination over the exercise or base price of
such Award);
 
 
 
     
     (b) The original term of an Option or SAR may not be extended without the
prior approval of the stockholders of the Company;
 
 
 
        (c)  Except as otherwise provided in Article 15, the exercise price of
an Option or SAR may not be reduced, directly or indirectly, without the prior
approval of the stockholders of the Company; and
 
 
 
     (d)  No termination, amendment, or modification of the Plan shall adversely
affect any Award previously granted under the Plan, without the written consent
of the Participant affected thereby. An outstanding Award shall not be deemed to
be “adversely affected” by a Plan amendment if such amendment would not reduce
or diminish the value of such Award determined as if the Award had been
exercised, vested, cashed in or otherwise settled on the date of such amendment
(with the per-share value of an Option or SAR for this purpose being calculated
as the excess, if any, of the Fair Market Value as of the date of such amendment
over the exercise or base price of such Award).



      16.3.   COMPLIANCE AMENDMENTS.  Notwithstanding anything in the Plan or in
any Award Notice to the contrary, the Board may amend the Plan or an Award
Notice, to take effect retroactively or otherwise, as deemed necessary or
advisable for the purpose of conforming the Plan or Award Notice to any present
or future law relating to plans of this or similar nature (including, but not
limited to, Section 409A of the Code), and to the administrative regulations and
rulings promulgated thereunder. By accepting an Award under this Plan, a
Participant agrees to any amendment made pursuant to this Section 16.3 to any
Award granted under the Plan without further consideration or action.




ARTICLE 17
GENERAL PROVISIONS
  
17.1.    RIGHTS OF PARTICIPANTS.


           (a) No Participant or any Eligible Participant shall have any claim
to be granted any Award under the Plan. Neither the Company, its Affiliates nor
the Committee is obligated to treat Participants or Eligible Participants
uniformly, and determinations made under the Plan may be made by the Committee
selectively among Eligible Participants who receive, or are eligible to receive,
Awards (whether or not such Eligible Participants are similarly situated).
       
        (b)  Nothing in the Plan, any Award Notice or any other document or
statement made with respect to the Plan, shall interfere with or limit in any
way the right of the Company or anyAffiliate to terminate any Participant’s
employment or status as an officer, or any Participant’s service as a director,
at any time, nor confer upon any Participant any right to continue as an
employee, officer, or director of the Company or any Affiliate, whether for the
duration of a Participant’s Award or otherwise.
 
         (c)  Neither an Award nor any benefits arising under this Plan shall
constitute an employment contract with the Company or any Affiliate and,
accordingly, subject to Article 16, this Plan and the benefits hereunder may be
terminated at any time in the sole and exclusive discretion of the Committee
without giving rise to any liability on the part of the Company or an of its
Affiliates.


         (d) No Award gives a Participant any of the rights of a stockholder of
the Company unless and until Shares are in fact issued to such person in
connection with such Award.


17.2.     WITHHOLDING. The Company or any Affiliate shall have the authority and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, and local taxes,
domestic or foreign, (including the Participant’s FICA obligation) required by
law to be withheld with respect to any exercise, lapse of restriction or other
taxable event arising as a result of the Plan. With respect to withholding
required upon any taxable event under the Plan, the Committee may, at the time
the Award is granted or thereafter, require or permit that any such withholding
requirement be satisfied, in whole or in part, by withholding from the Award
Shares having a Fair Market Value on the date of withholding equal to the
minimum amount (and not any greater amount) required to be withheld for tax
purposes, all in accordance with such procedures as the Committee establishes.
All such elections shall be subject to any restrictions or limitations that the
Committee, in its sole discretion, deems appropriate.
 
       17.3.     SPECIAL PROVISIONS RELATED TO SECTION 409A OF THE CODE.


       (a) Notwithstanding anything in the Plan or in any Award Notice to the
contrary, to the extent that any amount or benefit that would constitute
“deferred compensation” for purposes of Section 409A of the Code would otherwise
be payable or distributable under the Plan or any Award Notice by reason of the
occurrence of a Change in Control, Change in Ownership, or the Participant’s
Disability or separation from service, such amount or benefit will not be
payable or distributable to the Participant by reason of such circumstance
unless (i) the circumstances giving rise to such Change in Control, Change in
Ownership, Disability or separation from service meet the description or
definition of “change in control event”, “disability” or “separation from
service”, as the case may be, in Section 409A of the Code and applicable
proposed or final regulations, or (ii) the payment or distribution of such
amount or benefit would be exempt from the application of Section 409A of the
Code by reason of the short-term deferral exemption or otherwise. This provision
does not prohibit the vesting of any Award or the vesting of any right to
eventual payment or distribution of any amount or benefit under the Plan or any
Award Notice.
   
(b) Notwithstanding anything in Plan or in any Award Notice to the contrary, if
any amount or benefit that would constitute non-exempt “deferred compensation”
for purposes of Section 409A of the Code would otherwise be payable or
distributable under this Plan or any Award Notice by reason of a Participant’s
separation from service during a period in which the Participant is a Specified
Employee (as defined below), then if and to the extent necessary to comply with
Code Section 409A:



(i) if the payment or distribution is payable in a lump sum, the Participant’s
right to receive payment or distribution of such non-exempt deferred
compensation will be delayed
until earlier of the Participant’s death or the first day of the seventh month
following the Participant’s separation from service (subject to exceptions
specified in the final regulations under Code Section 409A); and


(ii) if the payment or distribution is payable over time, the amount of such
non-exempt deferred compensation that would otherwise be payable during the
six-month period immediately following the Participant’s separation from service
will be accumulated and the Participant’s right to receive payment or
distribution of such accumulated amount will be delayed until the earlier of the
Participant’s death or the first day of the seventh month following the
Participant’s separation from service (subject to exceptions specified in the
final regulations under Code Section 409A), whereupon the accumulated amount
will be paid or distributed to the Participant and the normal payment or
distribution schedule for any remaining payments or distributions will resume.


For purposes of this Plan, the term “Specified Employee” has the meaning given
such term in Code Section 409A and the final regulations thereunder, provided,
however, that, as permitted in such final regulations, the Company’s Specified
Employees and its application of the six-month delay rule of Code Section
409A(a)(2)(B)(i) shall be determined in accordance with rules adopted by the
Board, which shall be applied consistently with respect to all nonqualified
deferred compensation arrangements of the Company, including this Plan.


      17.4.     UNFUNDED STATUS OF AWARDS. The Plan is intended to be an
“unfunded” plan for incentive and deferred compensation. With respect to any
payments not yet made to a Participant pursuant to an Award, nothing contained
in the Plan or any Award Notice shall give the Participant any rights that are
greater than those of a general creditor of the Company or any Affiliate. This
Plan is not intended to be subject to ERISA. Participants shall have no right,
title, or interest whatsoever in or to any investments that the Company and/or
its Affiliates may make to aid it in meeting its obligations under this Plan.
Nothing contained in this Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and any Participant, beneficiary, legal
representative, or any other individual.


      17.5.    RELATIONSHIP TO OTHER BENEFITS. No payment under the Plan shall
be taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or benefit plan of the Company
or any Affiliate unless provided otherwise in such other plan.


      17.6.   EXPENSES. The expenses of administering the Plan shall be borne by
the Company and its Affiliates.


      17.7.    TITLES AND HEADINGS. The titles and headings of the Sections in
the Plan are for convenience of reference only, and in the event of any
conflict, the text of the Plan, rather than such titles or headings, shall
control.


      17.8.    GENDER AND NUMBER. Except where otherwise indicated by the
context, any masculine term used herein also shall include the feminine; the
plural shall include the singular and the singular shall include the plural.

      17.9.    FRACTIONAL SHARES. No fractional Shares shall be issued and the
Committee shall determine, in its discretion, whether cash shall be given in
lieu of fractional Shares or whether such fractional Shares shall be eliminated
by rounding up or down.


      17.10.    UNCERTIFICATED SHARES. To the extent that this Plan provides for
issuance of certificates to reflect the transfer of Shares, the transfer of such
Shares may be effected on a noncertificated basis, to the extent not prohibited
by applicable law or the rules of any Exchange.


  
  17.11.    GOVERNMENT AND OTHER REGULATIONS.


      (a) Notwithstanding any other provision of the Plan, no Participant who
acquires Shares pursuant to the Plan may, during any period of time that such
Participant is an affiliate of the Company (within the meaning of the rules and
regulations of the Securities and Exchange Commission under the 1933 Act), sell
such Shares, unless such offer and sale is made (i) pursuant to an effective
registration statement under the 1933 Act, which is current and includes the
Shares to be sold, or (ii) pursuant to an appropriate exemption from the
registration requirement of the 1933 Act, such as that set forth in Rule 144
promulgated under the 1933 Act.


      (b) Notwithstanding any other provision of the Plan, if at any time the
Committee shall determine that the registration, listing or qualification of the
Shares covered by an Award upon any Exchange or under any foreign, federal,
state or local law or practice, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of, or in connection
with, the granting of such Award or the purchase or receipt of Shares
thereunder, no Shares may be purchased, delivered or received pursuant to such
Award unless and until such registration, listing, qualification, consent or
approval shall have been effected or obtained free of any condition not
acceptable to the Committee. Any Participant receiving or purchasing Shares
pursuant to an Award shall make such representations and agreements and furnish
such information as the Committee may request to assure compliance with the
foregoing or any other applicable legal requirements. The Company shall not be
required to issue or deliver any certificate or certificates for Shares under
the Plan prior to the Committee’s determination that all related requirements
have been fulfilled. The Company shall in no event be obligated to register any
securities pursuant to the 1933 Act or applicable state or foreign law or to
take any other action in order to cause the issuance and delivery of such
certificates to comply with any such
 
     17.12.     GOVERNING LAW. To the extent not governed by federal law, the
Plan and all Award Notices shall be construed in accordance with and governed by
the laws of the State of Delaware.
   
     17.13.     ADDITIONAL PROVISIONS. Each Award Notice may contain such other
terms and conditions as the Committee may determine; provided that such other
terms and conditions are not inconsistent with the provisions of the Plan.


      17.14.     NO LIMITATIONS ON RIGHTS OF COMPANY. The grant of any Award
shall not in any way affect the right or power of the Company to make
adjustments, reclassification or changes in its capital or business structure or
to merge, consolidate, dissolve, liquidate, sell or transfer all or any part of
its business or assets. The Plan shall not restrict the authority of the
Company, for proper corporate purposes, to draft or assume awards, other than
under the Plan, to or with respect to any person. If the Committee so directs,
the Company may issue or transfer

Shares to an Affiliate, for such lawful consideration as the Committee may
specify, upon the condition or understanding that the Affiliate will transfer
such Shares to a Participant in accordance with the terms of an Award granted to
such Participant and specified by the Committee pursuant to the provisions of
the Plan.


      17.15.  INDEMNIFICATION. Each person who is or shall have been a member of
the Committee, or of the Board, or an officer of the Company to whom authority
was delegated in accordance with Article 4 shall be indemnified and held
harmless by the Company against and from any loss, cost, liability, or expense
that may be imposed upon or reasonably incurred by him or her in connection with
or resulting from any claim, action, suit, or proceeding to which he or she may
be a party or in which he or she may be involved by reason of any action taken
or failure to act under the Plan and against and from any and all amounts paid
by him or her in settlement thereof, with the Company’s approval, or paid by him
or her in satisfaction of any judgment in any such action, suit, or proceeding
against him or her, provided he or she shall give the Company an opportunity, at
its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his or her own behalf, unless such loss, cost,
liability, or expense is a result of his or her own willful misconduct or except
as expressly provided by statute. The foregoing right of indemnification shall
not be exclusive of any other rights of indemnification to which such persons
may be entitled under the Company’s charter or bylaws, by contract, as a matter
of law, or otherwise, or any power that the Company may have to indemnify them
or hold them harmless.
